 
  

     
     
   

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:

DATE FILED: 2/3/2020

MONTEVERDE & ASSOC

ATTORNEYS AT LAW

THE EMPIRE STATE BUILDING
350 FIFTH AVENUE, SUITE 4405
NEW YORK, NEW YORK 10118
Juan E. Monteverde

jmonteverde@monteverdelaw.com

 

January 31, 2020
VIA ECF AND EMAIL (Torres NYSDChambers@nysd.uscourts.gov)

Hon. Analisa Torres

United States District Judge

Southern District of New York

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street

New York, NY 10007

Re: Jn Re GTX, Inc. Shareholders Litigation, No. 1:19-cv-03239 (AT) (JLC)
Dear Judge Torres:

Pursuant to Rule IV.A of Your Honor’s Individual Practices in Civil Cases, Lead Plaintiffs
respectfully request leave to file the accompanying Memorandum of Law in Opposition to
Defendants’ Motion to Dismiss (the “Memorandum of Law”) on the public docket with certain
portions redacted, and to file the unredacted version under seal.

Lead Plaintiffs seek to redact the same confidential information that the Court previously
permitted to be redacted in their Amended Class Action Complaint, and that Defendants redacted
in their memorandum of law in support of their motion to dismiss. Accordingly, Lead Plaintiffs
respectfully submit that good cause exists to grant this request.

Pursuant to Rule IV.A.i11 of Your Honor’s Practices, we have attached a complete version
of the Memorandum of Law, along with the excerpted pages from the Memorandum of Law that
specifically contain the proposed redactions. All of the proposed redactions have been denoted by
yellow highlighting, with the exception of the presentation slide that appears on page 6 of the
Memorandum of Law, which Lead Plaintiffs intend to redact in full in the publicly-available filing.

Respectfully Submitted,

GRANTED. By February 7, 2020,

Plaintiffs shall file their memorandum of law

/s/ Juan E. Monteverde

in opposition to Defendants' motion to
dismiss on the public docket with redactions,
and file the unredacted version under seal.

SO ORDERED.

Dated: February 3, 2020 =

New York, New York

ANALISA TORRES
United States District Judge
